DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 17/135,770 filed on 6/24/22.

Terminal Disclaimer
The terminal disclaimer filed on 6/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,005,410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19, 28-30 and 32-33 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Yamakawa (US 2015/0168033).

Regarding claim 18, Yamakawa teaches:
A motor driving apparatus (Fig. 4-1) comprising: 
a connection switching means (switching means 33) for selecting one of a plurality of connection states of a motor (motor 8) which is capable of operation in one of the plurality of connection states (wiring switching unit 33a); 
an inverter for supplying said motor with AC power (inverter 9), to cause said motor to operate;
 a control device for causing said connection switching means to make selection of the connection state, and controlling said inverter (inverter control unit 10); and 
an over-current protection circuit for protecting said inverter ([0131]: protection circuit); wherein said over-current protection circuit comprises: 
a plurality of decision circuits respectively provided for said plurality of connection states ([0133]: wiring switching determining unit 34); 
a combining circuit for combining results of comparisons in said plurality decision circuits ([0054]: control circuit 12); and 
a nullifying circuit for nullifying part of the comparisons in said plurality of decision circuits ([0131]-[0132]: CR filter or LPF for removing noise AND Fig. 24), wherein 
said over-current protection circuit detects an input current or an output current of said inverter ([0131]: Fig. 24 shows a detected current), and causes said inverter to stop when the detected current becomes excessive ([0132]: when current fluctuates largely, thus excessive current, wiring switching 33a is actuated);
said plurality of decision circuits perform comparisons of the detected current using, as the reference values, threshold values respectively corresponding to said plurality of connection states ([[0133]: wiring switching determining unit 34 causes the wiring-switching unit 33a to perform switching in accordance with the operation mode; however, it is possible to determine whether to perform switching of the wirings on the basis of the information of the current. For example, when it is determined that the current is small, control is performed such that the impedance becomes low in order to increase the flowing current; therefore, to compare the current, threshold values are needed);
said nullifying circuit nullifies, when required, among the comparisons in said plurality of decision circuits, the comparison using the threshold value other than the threshold value corresponding to the selected connection state ([0131]: the output waveform after passing through the CR filter is rounded. Fig. 24 shows an example of a detected current when a CR filter is used), and causes, by the nullification, an output of said combining circuit to be identical to an output of the decision circuit corresponding to the selected connection state, among said plurality of decision circuits ([0131]-[0132] and Fig. 24).  

Regarding claim 19, Yamakawa teaches:
The motor driving apparatus as set forth in claim 18, wherein 
said inverter supplies said motor with AC power of a variable frequency for causing said motor to operate at a variable speed; and said control device controls said connection switching means for causing the selection of -3-Attorney Docket No. 129I_046_TN the connection state, and performs on-off control over said inverter to cause the supply of said AC power to said motor ([0054]).  

Regarding claim 28, Yamakawa teaches:
The motor driving apparatus as set forth in([0059]). 
 
Regarding claim 29, Yamakawa teaches:
The motor driving apparatus as set forth in claim 28, wherein the threshold value corresponding to said delta connection state is equal to or less than                         
                            √
                        
                    3 times the threshold value corresponding to said star connection state ([0065]).  

Regarding claim 30, Yamakawa teaches:
The motor driving apparatus as set forth in claim 18, wherein switching elements of said connection switching means are formed of semiconductor elements (Fig. 14). 

Regarding claim 32, Yamakawa teaches:
The motor driving apparatus as set forth inFig. 15).  

Regarding claim 33, Yamakawa teaches:
The motor driving apparatus as set forth in claim 32, wherein said control device has a microcomputer which outputs on-off control signals for on-off control over said inverter, and supplies the on-off control signals to said inverter driving circuit; the output of said combining circuit is supplied to said microcomputer; and said microcomputer stops output of said on-off control signals responsive to the output of said combining circuit ([0123]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2015/0168033) in view of Sarlioglu (9,917,543)

Regarding claim 31, Yamakawa doesn’t explicitly teach wherein WBG semiconductor elements are used as said semiconductor elements. 
 However Sarlioglu teaches in Fig. 3 switch 300 including transistor such as GaN.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective date of the claimed invention to incorporate the GaN transistor of Sarlioglu into the apparatus of Yamakawa in order to transfer power between components and cause less damage to bearing in inverter-driven motors (see Sarlioglu col. 1 ll. 5-30).

Allowable Subject Matter

Claims 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The related art of record fails to disclose or suggest an electric motor drive device for driving a permanent magnet type synchronous motor with inverter of an overcurrent protection circuit that has one output, so that only one terminal suffices for receiving the output of the combining circuit for controlling driving and stopping of an inverter. The device comprises a control apparatus which selects any of several wire connection states, and controls the inverter. An overcurrent protection circuit protects the inverter, and is provided with several determination circuits, a combining circuit, and an invalidation circuit. The combining circuit combines the comparison results obtained in several determination circuits. The invalidation circuit invalidates a portion of the comparisons performed in several determination circuits. The combining circuit includes a wired OR circuit and an inverting circuit and appearing at the collector terminal of the digital transistor is a signal obtained by inverting the logic state of the output of the wired OR circuit. The combining circuit is formed of an AND circuit which is high when the output terminals of the comparators are both high and is low when at least one of the output terminals of the comparators is low. Accordingly, the related arts would not disclose or suggest all the features of these allowable subject matter.
The closest prior art Yamakawa (US 2015/0168033) teaches:
	A heat pump apparatus for use in heat pump system, a refrigerator, that has inverter control unit having heating and normal operation mode in which a compressor undergoes respective heating and normal operation to compress a refrigerant. A motor drives the compressor, and a winding switching unit switches the winding structure of motor.  An inverter applies a prescribed voltage to the motor.  An inverter control unit generates a PWM signal to drive inverter, and includes a heating operation mode in which the compressor undergoes heating operation and a normal operation mode in which the compressor undergoes normal operation and compresses the refrigerant, and controls switching operation of winding switching unit based on operation modes. The heat pump apparatus is effective in the heat efficiently of the refrigerant which is retained in the compressor, and the high frequency voltage is produced with high waveform output accuracy, while suppressing the noise generation.  The failure of the compressor due to by lack of heating, is prevented by the heat pump apparatus.  The reliability of the heat pump apparatus is improved. 
	Yamakawa doesn’t explicitly teach the combining circuit including a wired OR circuit and an inverting circuit and appearing at the collector terminal of the digital transistor, a signal obtained by inverting the logic state of the output of the wired OR circuit. Yamakawa doesn’t explicitly teach the combining circuit formed of an AND circuit which is high when the output terminals of the comparators are both high and is low when at least one of the output terminals of the comparators is low.
These limitations, in combination with the independent claim, are neither inherent nor obvious. As a result, these are allowable.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

With respect to claim 18, pages 18-20, Applicant has argued that Yamakawa’s para 0133 fails to disclose a plurality of decision on the current, and outputting a plurality of decision results.
Examiner disagrees. Yamakawa’s para 0133 doesn’t necessarily mention just one threshold value being used for the determination. First this is a closed loop, thus a plurality of decisions have to be made for each loop and in accordance with the operation mode; thus plurality of operation modes; information of current changes with respect of the operation mode and different loops. Therefore, there’s  a plurality of decision on the current and a plurality of decision results. 

Applicant further has argued page 20 that Yamakawa fails to disclose threshold values corresponding to respective operation modes and fails to show which of the comparisons is nullified in each operation mode.
Examiner respectfully disagrees. A plurality of decisions are made in accordance with plurality of operation mode such as normal operation mode and heating operation mode, para 0134, thus a plurality of decision for plurality of operation modes. And selecting the optimum impedance that is more in accordance with each state to thereby nullify the comparisons. 

Further Applicant has argued page 21 of the Remarks that Yamakawa fails to disclose the output of said combining circuit to be identical to an output of the decision circuit…
Examiner respectfully disagrees. As Fig. 24 and the mentioned para show, the comparison of currents is done to improve the system by optimizing the impedance needed with each state of operation. 

Therefore, the application is not allowable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        10/26/2022






/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846